DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Usuda (US 2018/0262182).
Regarding claim 1, Usuda’s figure 10 shows a semiconductor integrated circuit comprising a first line (SET); a second line (RST) forming a differential pair with the first line; a third line (output from NAND gate 11); a fourth line (output from the NAND 12) forming a differential pair with the third line; a latch circuit (11, 12) comprising a first input node electrically connected to the first line, a second input node electrically connected to the second line, a first output node electrically connected to the third line, and a second output node electrically connected to the fourth line; a first offset 

Regarding claim 2, Usuda’s figure 10 shows the latch circuit comprises a first logic gate (11), and a second logic gate (12) having a configuration equivalent to that of the first logic gate, the first offset adjustment circuit includes a third logic gate (13) having a configuration equivalent to that of the first logic gate, and the second offset adjustment circuit includes a fourth logic gate (14) having a configuration equivalent to that of the second logic gate.

Regarding claim 3, Usuda’s figure 10 shows wherein the first logic gate includes a first NAND gate (11) having a first input node electrically connected to the first line, a second input node electrically connected to the fourth line, and an output node electrically connected to the third line, the second logic gate includes a second NAND gate (12) having a first input node electrically connected to the second line, a second input node electrically connected to the third line, and an output node electrically connected to the fourth line, the third logic gate includes a third NAND gate (13) having a first input node electrically connected to the first line, a second input node electrically connected to the third line, and an output node electrically connected to a fifth line (output of the NAND 13) different from the first line to the fourth line, and the fourth logic gate includes a fourth NAND gate (14) having a first input node electrically 

Regarding claim 4, Usuda’s figure 10 shows the fifth line (output of the NAND gate 13) is an open state that is not directly connected to any of the first line to the fourth line, and
the sixth line (output from the NAND gate 14) is in an open state that is not directly connected to any of the first line to the fourth line.

Regarding claim 5, Usuda’s figure 15 shows the first logic gate includes a first NOR gate (15) having a first input node electrically connected to the first line, a second input node electrically connected to the fourth line, and an output node electrically connected to the third line, the second logic gate includes a second NOR gate (16) having a first input node electrically connected to the second line, a second input node electrically connected to the third line, and an output node electrically connected to the fourth line, the third logic gate includes a third NOR gate (17) having a first input node electrically connected to the first line, a second input node electrically connected to the third line, and an output node electrically connected to a fifth line different from the first line to the fourth line, and the fourth logic gate includes a fourth NOR gate (18) having a first input node electrically connected to the second line, a second input node electrically connected to the fourth line, and an output node electrically connected to a sixth line different from the first line to the fifth line.
 


Regarding claim 7, Usuda’s figure 11 shows wherein the latch circuit further includes a fifth logic gate (transistors 54, 56 forms an inverter) comprising an output node electrically connected to an input node of the first logic gate (SET) and an input node of the third logic gate (SET also connected to the logic gate 13 shown in figure 10), and an input node (gate electrodes of the transistors 54, 56) electrically connected to the first input node of the latch circuit, and a sixth logic gate (transistors 55, 57 forms an inverter) comprising an output node electrically connected to an input node of the second logic gate (16) and an input node of the fourth logic gate (18), and an input node electrically connected to the second input node of the latch circuit.

Regarding claim 8, Usuda’s figure 3 shows a comparison circuit (20) having a first output node (SET) electrically connected to the first line and a second output node (RST) electrically connected to the second line.

Regarding claim 9, Usuda’s figure 3 shows the comparison circuit is configured to perform a reset operation in a first period in which a clock signal (CLK) is at a second level (logic low), and perform a sampling operation in a second period in which the clock signal is at a first level (logic high), and the latch circuit is configured to perform a set 

Regarding claim 10, Usuda’s figure 11 wherein the comparison circuit is configured to perform a reset operation in a first period in which a clock signal (CLK) is at a second level (logic low), and perform a sampling operation in a second period in which the clock signal is at a first level (logic high), and the latch circuit is configured to perform a set operation according to a signal (SET) of the first level received via the first line and a signal (RST) of the second level received via the second line during the first period, perform a reset operation according to a signal (SET) of the second level received via the first line and a signal (RST) of the first level received via the second line during the first period, and perform a hold operation according to a signal of the first level received via the first line and a signal of the first level received via the second line during the second period.

Regarding claim 11, Usuda’s figure 3 shows a seventh line (IN_N); an eighth line (IN_P) forming a differential pair with the seventh line; and a receiving circuit (not shown for providing the differential pair IN_N and IN_P) having a first output node electrically 

Regarding claim 12, Usuda’s figure 3 shows the circuit 20 as a DA (Digital-to-Analog) conversion circuit having a first output node electrically connected to the first line (SET) and a second output node electrically connected to the second line (RST).

Regarding claim 13, Usuda’s figure 3 shows a receiving node (INP_N/IN_P) to which wired transmission path is connected; and a semiconductor integrated circuit (20, 30) comprising a first line (SET); a second line (RST) forming a differential pair with the first line; a third line (output from NAND gate 11); a fourth line (output from the NAND 12) forming a differential pair with the third line; a latch circuit (11, 12) comprising a first input node electrically connected to the first line, a second input node electrically connected to the second line, a first output node electrically connected to the third line, and a second output node electrically connected to the fourth line; a first offset adjustment circuit (13) electrically connected between the first line and the third line; and a second offset adjustment (14) circuit having a circuit configuration equivalent to the first offset adjustment circuit and electrically connected between the second line and the fourth line as called for in claim 13.



Regarding claim 15, Usuda’s figure 10 shows wherein the first logic gate includes a first NAND gate (11) having a first input node electrically connected to the first line, a second input node electrically connected to the fourth line, and an output node electrically connected to the third line, the second logic gate includes a second NAND gate (12) having a first input node electrically connected to the second line, a second input node electrically connected to the third line, and an output node electrically connected to the fourth line, the third logic gate includes a third NAND gate (13) having a first input node electrically connected to the first line, a second input node electrically connected to the third line, and an output node electrically connected to a fifth line (output of the NAND 13) different from the first line to the fourth line, and the fourth logic gate includes a fourth NAND gate (14) having a first input node electrically connected to the second line, a second input node electrically connected to the fourth line, and an output node electrically connected to a sixth line (output from the NAND gate 14) different from the first line to the fifth line.


the sixth line (output from the NAND gate 14) is in an open state that is not directly connected to any of the first line to the fourth line.

Regarding claim 17, Usuda’s figure 15 shows the first logic gate includes a first NOR gate (15) having a first input node electrically connected to the first line, a second input node electrically connected to the fourth line, and an output node electrically connected to the third line, the second logic gate includes a second NOR gate (16) having a first input node electrically connected to the second line, a second input node electrically connected to the third line, and an output node electrically connected to the fourth line, the third logic gate includes a third NOR gate (17) having a first input node electrically connected to the first line, a second input node electrically connected to the third line, and an output node electrically connected to a fifth line different from the first line to the fourth line, and the fourth logic gate includes a fourth NOR gate (18) having a first input node electrically connected to the second line, a second input node electrically connected to the fourth line, and an output node electrically connected to a sixth line different from the first line to the fifth line.
 
Regarding claim 18, Usuda’s figure 11 shows wherein the latch circuit further includes a fifth logic gate (transistors 54, 56 forms an inverter) comprising an output node electrically connected to an input node of the first logic gate (SET) and an input node of the third logic gate (SET also connected to the logic gate 13 shown in figure 10), and 

Regarding claim 19, Usuda’s figure 3 shows a comparison circuit (20) having a first output node (SET) electrically connected to the first line and a second output node (RST) electrically connected to the second line.

Regarding claim 20, Usuda’s figure 3 shows a seventh line (IN_N); an eighth line (IN_P) forming a differential pair with the seventh line; and a receiving circuit (not shown for providing the differential pair IN_N and IN_P) having a first output node electrically connected to the seventh line and a second output node electrically connected to the eighth line, wherein the comparison circuit further comprises a first input node electrically connected to the seventh line and a second input node electrically connected to the eighth line.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. In this regard, applicant’s cited prior art has been carefully considered.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN THIEU LAM whose telephone number is (571)272-1744.  The examiner can normally be reached on Monday-Friday, 8:30 am to 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TUAN T LAM/Primary Examiner, Art Unit 2842                                                                                                                                                                                                        6/8/2021